Gill, C. J.
Appellant brings the record here for review, and says, in his opening statement in briefing the case, “that this is an action of ejectment instituted December 14, 1900,
*595for the possession of certain lots alleged to be part of the town site of Comanche, Indian Territory, contemporaneously with the filing of the principal cause of action an application ivas made for a temporary restraining order; and on December 14th the defendant filed his answer, and on the same date the cause was referred to Alexander Gillett, as special master in chancery, for the purpose of reporting on the law; and the facts. That on January 23, 1901, the plaintiff filed his amended complaint, and on March 1, 1901, defendant filed his amended answer. On March 6, 1901, the report of the special master in chancery was filed and on March 9, 1901, the defendant filed his exceptions to the master’s report. On November 1, 1901, the cause was taken up on the exceptions to the master’s report,, which were at that time overruled, and judgment rendered for the plaintiff from which action of the court the defendant appealed. And further says that the only testimony introduced was the testimony of the plaintiff himself who testifies that he is a citizen . of the United States, and not a member of any Indian tribe or nation; that he purchased the land in controversy on February 23, 1897, from J. D. Wilson, a member of the Choctaw tribe or nation of Indians; that he had never placed any improvements on the land in controversy, and that since February 23,1897, the time at which he purchased the said land from J. D. Wilson, a member of the Choctaw tribe, he had not held said land under any Indian at all; that the plaintiff also asks for an injunction against the defendant restraining him from the erection of any improvements on said lots, and the injunction was recommended by the master. The principal contention of appellant in this case is that the appellee did not have sufficient title in himself to maintain an action of ejectment against one in possession, and that the facts as developed by the testimony were not sufficient to justify the court in granting equitable relief in the form of an injunction.” The appellant has filed a brief, without formal specifications of *596error, and the only question involved, so far as we can understand from his brief, is his contention that the appellee did not have sufficient title to maintain his action of ejectment. The evidence, in brief, discloses that appellee (plaintiff below) was a United States citizen, and that he purchased the lands in controversy, which were town lots, from an Indian, a Chickasaw citizen, who had previously segregated the same from the public domain of the Chickasaw Nation, and been in possession thereof as such Chickasaw citizen, and that as such citizen he sold to the appellee his possessory rights in said premises, and that appellee thereupon went into possession of such premises by virtue of the transfer aforesaid; and, appellee-having such right of possession, and being in possession of the premises under such transfer, the appellant, without any other claim of right than that he was a Chickasaw citizen, and claiming that these premises became a part of the public domain of the Chickasaw Nation because of the transfer to the appellee, entered upon the premises and undertook to inclose the same and build thereon, and now says that the appellee was without right in any way to protect himself from the appellant's attempt to take possession of said premises.
The court is of opinion that this contention of appellant cannot stand. The question of injunction does not enter into the casé, inasmuch as the judgment was pronuonced in favor of plaintiff by the court below as to the possession of the premises without injunctive relief, and this court is bound to follow the United States Court of Appeals of the Eighth Circuit, Hockett vs Alston, 110 Fed. 910, 49 C. C. A. 180, reversing the opinion of this court rendered in the same case in 3 Ind. Ter. Rep. 432 (58 S. W. 675), which holds, in substance and effect, that a United States citizen in possession of a town lot in the Indian Territory has the right to hold the same as against any other individual claiming such lot, except some one who establishes *597a superior right of possession; going so far as to say: “The possession of a trespasser or of an intruder is superior to, and must prevail over, the claims of all who have no superior legal rights to the title or the possession.” In view of this decision the contention of appellant that the sale of one of these lots is an abandonment of such citizen's possessory right, and thereby such lands become public domain, and open to the possession of any other Chickasaw citizen, is wholly untenable, and the judgment of the court below, in view of, the evidence in this case, appellant having introduced no evidence whatever, shows that appellee had a superior right to these premises over appellant, which ought to prevail, and the decision of the court below ought to be, and is hereby, affirmed.
Clayton and Raymond, JJ., concur.